Citation Nr: 1718594	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 24, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, an October 2014 Board decision granted an initial rating of 30 percent for PTSD prior to May 24, 2012 and denied a rating in excess of 70 percent from May 24, 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint Motion for Partial Remand, CAVC vacated the portion of the Board's decision denying a rating in excess of 30 percent prior to May 24, 2012, and remanded the matter to the Board.

In October 2015, the Veteran filed a formal TDIU claim.  A November 2015 Board decision remanded the Veteran's PTSD claim for further development and referred the TDIU claim to the Agency of Original Jurisdiction (AOJ) for adjudication.  The Veteran appealed the decision to CAVC.  During the pendency of the appeal, the AOJ conducted development in substantial compliance with the Board's remand instructions and denied the Veteran's TDIU claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  CAVC dismissed the Veteran's appeal for lack of jurisdiction in March 2017.


FINDINGS OF FACT

1.  From November 13, 2009, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas.

2.  During the period on appeal, the Veteran's PTSD precluded him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met prior to May 24, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, required notice was provided, and in October 2015, the Veteran waived any VCAA notice errors.  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, Social Security Administration (SSA) records, and employer statements have been obtained.  Additionally, the Veteran was given the opportunity to testify at a hearing before the Board, which he declined.

The Veteran was also provided with VA examinations in May 2012 and August 2016, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay statements and complaints, and provide the findings necessary to evaluate the Veteran's PTSD.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

Disability ratings are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
 
Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the record, the Veteran's service treatment records were silent for reports or treatment of psychological conditions or symptoms.  In April 2010, the Veteran underwent a VA examination.  The Veteran reported symptoms of irritability, outbursts of anger, sleep impairment, distressing dreams, nightmares, avoidance, mild hypervigilance, and diminished interest in activities.  The Veteran also reported a long history of alcohol dependence that resulted in aggressive behavior, legal problems, physical altercations, marital conflict, and domestic abuse.

With respect to social functioning, the Veteran stated that he had been married to his second wife for 15 years and spent time with her, had a good relationship with his son, and was emotionally detached from his daughter.  The Veteran stated that his first marriage ended, in part, due to his irritability and alcohol problem.  With respect to occupational functioning, the Veteran reported a long history of employment and frequent altercations with coworkers and supervisors.

The examiner observed unremarkable speech, clean appearance, normal affect, normal memory, normal judgment, anxious mood, intact attention and orientation, and unremarkable thought process and content.  The examiner noted diminished psychosocial functioning, poor impulse control, and episodes of violence.  The examiner indicated no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, inability to maintain minimum personal hygiene, homicidal thoughts, or suicidal thoughts.

The examiner diagnosed PTSD and alcohol dependence.  The examiner stated that the PTSD and alcohol dependence did not appear to have a causal relationship.  The examiner assigned a GAF score of 68 and concluded that the Veteran's PTSD symptoms would likely contribute to decreased efficiency in an occupational setting during periods of increased stress, at which time the Veteran could become emotionally overwhelmed and unfocused.

In multiple February and May 2011 statements, the Veteran reported sleep impairment, irritability, loss of interest in activities, social isolation, depression, outbursts of anger, anxiety, fear, worry, suicidal ideation, stress, and heavy drinking to cope with PTSD symptoms.  The Veteran stated that he experienced intermittent periods of inability to perform tasks due to PTSD, and that his PTSD was worsening.  The Veteran also stated that he physically and emotionally abused his spouse.

The Veteran underwent a VA examination in May 2012.  The Veteran reported being on an antidepressant and drinking heavily.  The examiner indicated symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, motivation and mood disturbances, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, social isolation, and nightmares.

The examiner diagnosed PTSD and alcohol dependence.  The examiner stated that there was too much overlap in possible symptomology to differentiate which symptoms were attributable to each diagnosis.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Private treatment records from 2010 to 2016 showed that the Veteran was diagnosed with and treated for depression.

A July 2015 private opinion from Dr. J.S. discussed the Veteran's symptoms and relevant history.  Dr. J.S. stated that the Veteran's employment history was marked by anger, irritability, and frequent conflicts with others.  The Veteran reported difficulty finding and maintaining employment after service.  Subsequently, the Veteran worked at an air force base and federal agency before retiring in 2010.

The Veteran reported that he was afraid of leaving the house, that his marriage was strained, and that he had only limited contact with his children.  The Veteran stated that he had no friends.  The Veteran complained of persistent depression, continued dreams and nightmares, social isolation, and sleep impairment.

Dr. J.S. diagnosed chronic PTSD and moderate alcohol dependence, and assigned a GAF score of 50.  Dr. J.S. opined that the Veteran had impairment in multiple functional areas prior to May 24, 2012, as evidenced by the Veteran's PTSD symptoms, frequent conflicts at work, multiple strained marriages, and significant deficiencies in most major areas of life functioning.  In addition, Dr. J.S. stated that the Veteran reached retirement with extreme difficulty and could not sustain employment due to deficient performance and interpersonal conflicts related to his PTSD symptoms.

In a July 2015 statement, the Veteran reported symptoms of anger, impaired impulse control, anxiety, avoidance, paranoia, nightmares, sleep impairment, social isolation, depression, suicidal ideation, worry, alcohol dependence, distrustfulness, nightmares, inability to maintain minimal personal hygiene, sadness, hopelessness, and crying spells.  The Veteran stated that he did not have a close relationship with his family, had no friends, did not attend family functions, was unable to eat in restaurants or enter stores, and constantly fought with others.  The Veteran reiterated that his first marriage ended due to his PTSD symptoms.  The Veteran also stated that working kept him occupied and got him through the day, but that he struggled to control his anger and had confrontations with others.

In his October 2015 TDIU claim, the Veteran stated that he struggled with PTSD symptoms when he was working.  July and August 2016 statements from the Veteran's former employer indicated that the Veteran retired in January 2010.  The letters did not contain information about how the Veteran's disability impacted his occupational functioning.

In August 2016, the Veteran underwent another VA examination.  The Veteran described his relationships with his children positively and reported that his marriage was unstable.  The Veteran complained of nightmares, insomnia, avoidance, hypervigilance, isolation, fear, flashbacks, intrusive memories, regrets, and irritability.  The examiner noted symptoms of depression, anxiety, suspiciousness, chronic sleep impairment, suicidal ideation, homicidal ideation, violent behavior, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

The examiner diagnosed PTSD, chronic and moderate; major depressive disorder (MDD), recurrent, moderate, without psychosis; and alcohol use disorder.  The examiner differentiated the symptoms of each diagnosis, attributing insomnia, nightmares, detachment from others, anger mismanagement, flashbacks, intrusive memories, hypervigilance, negative affect, reckless behavior, and loss of interest to PTSD; chronic depressed mood, insomnia, loss of interest, feeling worthless, low self-esteem, and appetite disturbance to MDD; and a longstanding history of alcohol abuse and binge drinking to medicate to the alcohol use disorder.  

The examiner assessed occupational and social impairment with reduced reliability and productivity.  The examiner stated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, and stated that the occupational and social impairment was likely attributable to the combined effects of PTSD, alcohol abuse, and depression.  The examiner also stated that occupational and social functioning were impaired by poor concentration, inability to relate positively with coworkers, problems with mood instability, and behavioral dysfunction.

The Board finds that the Veteran is entitled to a 70 percent rating prior to May 24, 2012.  In reaching this decision, the Board affords the most weight to Dr. J.S.'s opinion that prior to May 24, 2012, the Veteran experienced occupational and social impairment with significant deficiencies in most major areas of functioning.  Dr. J.S. reviewed the Veteran's claims file, based his opinion on objective medical history and lay evidence, and provided a well-reasoned opinion with a thorough rationale.  The Board affords it great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Dr. J.S.'s opinion is consistent with the record, which demonstrated occupational and social impairment.  Review of the Veteran's VA and private psychiatric evaluations showed that the Veteran had difficulty maintaining relationships.  The Veteran reported that his first marriage ended due to his PTSD symptoms, the Veteran did not appear to have close relationships with his children, and the Veteran's relationship with his second wife was strained.  Moreover, the Veteran did not have any friends and was socially isolated.
The record reflected that the Veteran exhibited significant mood instability and experienced difficulty adapting to stressful circumstances in both occupational and social circumstances.  The Veteran displayed impaired impulse control, engaging in periods of violence against his spouses due to unprovoked irritability, as well as conflicts with coworkers and supervisors.  The Veteran reported a range of other symptoms, including anxiety, sleep impairment, hypervigilance, avoidance, and angry outbursts.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas prior to May 24, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the April 2010 VA examination did not indicate that the Veteran experienced occupational and social impairment with deficiencies in most areas or all of the symptoms associated with a 70 percent rating for PTSD.  With respect to the examiner's opinion, the Board affords it little weight, as the examiner was not aware of and did not account for the Veteran's diagnosis of and treatment for depression.  See Nieves-Rodriguez, 22 Vet. App. 295.  With respect to the Veteran's symptoms, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating, even though all the specific symptoms listed for the rating are not manifested.

The Board has considered whether the Veteran is entitled to a 100 percent schedular rating; however, the record does not demonstrate total social impairment.  Although the Veteran reported limited contact with his children, he nevertheless stated that he had a good relationship with his son.  The Veteran was also married for a long period of time and stated that he spent time with his wife.  Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximate total occupational and social impairment at any point during the period on appeal.  As such, the Veteran is not entitled to a 100 percent rating for PTSD.

TDIU

The Veteran also contends that he is entitled to TDIU.  VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Review of the record shows that the Veteran has met the schedular requirements for consideration of TDIU.  With the current grant, the Veteran is rated at 70 percent for PTSD from November 13, 2009.  Accordingly, the Veteran has met the criteria for eligibility for TDIU under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether the Veteran's service-connected PTSD and bilateral hearing loss preclude substantially gainful employment.

The Board finds that the Veteran's PTSD renders him unable to obtain and maintain any form of gainful employment.  In this regard, the Board affords great weight to Dr. J.S.'s opinion that the Veteran is unable to secure or follow substantially gainful employment due to his PTSD.  Dr. J.S. stated that the Veteran had extreme difficulty maintaining his employment (as evidenced by frequent conflicts with coworkers and supervisors), and that the Veteran's disorder disrupted and impaired his occupational functioning.  Dr. J.S. also noted that if the Veteran could secure a job, his symptoms would rapidly lead to termination due to anger, irritability, and interpersonal conflicts.  As this opinion is consistent with other evidence of record, it is afforded significant weight.

In pertinent part, VA examinations indicate symptoms of irritability, anger, anxiety, hypervigilance, chronic sleep impairment, mild memory loss, poor concentration, mood instability, and impaired judgment-all symptoms which adversely impact his social and industrial adaptability.  In addition, multiple examinations indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships, in addition to difficulty adapting to stressful circumstances.  All these factors impact the Veteran's ability to work.

The VA examination reports also support a finding of TDIU.  The May 2012 VA examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in occupational functioning.  The August 2016 VA examiner also indicated mood instability, behavioral dysfunction, and problems relating positively with coworkers.  This is further supported by the Veteran's consistent reports that he has struggled to secure and maintain employment because of his chronic PTSD symptoms, irritability, anger, and interpersonal conflicts.  The Board finds the Veteran's reports of the occupational impact of his symptoms to be competent and credible evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that he is unable to obtain and maintain any form of substantially gainful employment due to his service-connected PTSD.  Therefore, the criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to an initial rating of 70 percent for PTSD, but no higher, prior to May 24, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


